Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 3, 1997, which ruled that claimant was ineligible to receive unemployment insurance benefits because he did not have sufficient weeks of covered employment to file a valid original claim.
Claimant, an environmental engineer, was placed on involuntary medical leave from December 18, 1992 until his employment was terminated on December 20, 1993. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was ineligible to receive benefits because he lacked sufficient weeks of employment in his base period to file a valid original claim. The record discloses that during the one-year period that claimant was on medical leave he received sick pay but did not perform any engineering services for the employer. Weeks of sick leave during which no work is performed for the employer do not constitute weeks of employment and payments made pursuant to an employer’s medical leave plan are not considered remuneration within the meaning of Labor Law § 527 (1) and (2) (see, Matter of O’Brien *555[Sweeney], 236 AD2d 732; Matter of Colaci [Hudacs], 203 AD2d 834). We have considered claimant’s remaining contentions and find them to be lacking in merit.
Cardona, P. J., Mikoll, White, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.